                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  THOMAS JOHNSTON, et al.,                              )
                                                        )
         Plaintiffs,                                    )     Civil Action No. 5: 19-104-DCR
                                                        )
  V.                                                    )
                                                        )
  SUBBEAM PRODUCTS, INC., et al.,                       )      MEMORANDUM OPINION
                                                        )          AND ORDER
         Defendants.                                    )

                                    ***      ***        ***   ***

       This dispute involves a burn to Plaintiff Thomas Johnston’s right foot allegedly caused

by Defendants Sunbeam Products, Inc. and Sunbeam Products, Inc. d/b/a Jarden Consumer

Solutions (“Sunbeam”) Warming Throw. The defendants have moved for summary judgment,

asserting that the plaintiffs’ proof is inadequate to support their product liability claims and

that they consciously disregarded the instructions and warnings on the Throw. [Record No.

32] Because the plaintiffs failed to provide expert testimony, they cannot demonstrate the

existence of a genuine issue of material fact. As a result, the defendants are entitled to

judgment as a matter of law.

                                                   I.

       Thomas Johnston was involved in a motorcycle accident in August 2005, leading to

him becoming a paraplegic. [Record No. 32-6, p. 2] As a result of the injury, he does not have

normal sensation in his lower extremities.

       Sunbeam creates heated bedding products like heated blankets and warming throws.

Whitney Johnston bought a Sunbeam Warming Throw (“the Throw”) in December 2017. The

                                               -1-
Throw included a warning label that stated: “[f]ailure to follow instructions may cause

overheating, fire, or personal injury” and that the Throw should not be used by paraplegics.

[Record No 32-2] The same warning also is included in the user manual. [Record No. 32-3,

p. 2]

        Thomas Johnston fell asleep using the Throw on February 2, 2018, and suffered a burn

injury to the heel of his right foot. Both Thomas and Whitney Johnston stated that they did

not read the warnings or instructions attached to the Throw or included in the user manual.

[Record No. 32-6, p. 3; Record No. 32-7, p. 2] Following the injury, the plaintiffs read the

warnings. Thomas Johnston also acknowledged that the warnings were clear and that he

understood them. [Record No. 32-6, pp. 3-4; Record No. 32-7, pp. 2-3] He testified, however,

that even if he had read the instructions, he still would have used the Throw because sometimes

he has movement and sensitivity in his lower extremities. [Record No. 32-6, pp. 5-8] Whitney

Johnston also testified that she would have allowed her husband use the Throw because he

“can sense hot and cold and has feeling in his legs and feet.” [Record No. 32-7, p. 3-4]

        The plaintiffs filed suit in the Fayette Circuit Court, alleging strict liability, negligence,

gross negligence, and breach of warranty. [Record No. 1-1] They contend that the Throw is

defective in design because it may become hot enough to cause serious burns to a person using

it in a reasonably expected and anticipated way. [Record No. 1-1, p. 8] The plaintiffs also

assert inadequate quality control of the Throw during manufacturing and testing. [Id.] And

they contend that the product was defective because it lacked certain safety features and that

the defendants failed to warn the public that the product may heat to the point of causing

serious burns. [Id. at 9] The plaintiffs further assert that there was a lack of adequate

instruction for use and operation and lack of adequate labeling and warnings of potential
                                                 -2-
hazards. [Id. at 12] Finally, the Johnsons argue that the defendants violated both an express

and implied warranty because the Throw was not fit for its intended purpose. The defendants

removed the case to this Court on March 15, 2019. [Record No. 1]

       Principal Engineer Scott Wright, Ph.D., CFEI, CFVI, who is employed by Exponent,

Inc., inspected and tested the Throw for the defendants. [Record No. 32-5] He concluded

that the Throw had no operational, design, or manufacturing defects. Wright further asserts

that the Throw is an Intertek-listed product and that the design, manufacturing, and operation

of the Throw complies with UL 964 – an industry standard for electrically heated bedding.

Wright determined that the Throw operates cooler than required by safety standards and that

it heated uniformly. He further concluded that Thomas Johnston failed to follow the warnings

on the Throw and that the surface temperature of the blanket did not produce a level of heat

sufficient to cause a thermal burn.

                                              II.

       Entry of summary judgment is appropriate if there are no genuine disputes regarding

any material facts and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Chao v. Hall Holding Co.,

285 F.3d 415, 424 (6th Cir. 2002). A dispute over a material fact is not “genuine” unless a

reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986). The determination must be “whether the evidence presents

a sufficient disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52; see Harrison v. Ash,

539 F.3d 510, 516 (6th Cir. 2008).



                                              -3-
       Once the moving party has met its burden of production, “its opponent must do more

than simply show that there is some metaphysical doubt as to the material facts.” Keeneland

Ass’n, Inc. v. Earnes, 830 F. Supp. 974, 984 (E.D. Ky. 1993) (citing Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). The nonmoving party cannot rely on

the assertions in its pleadings; rather, it must come forward with probative evidence to support

its claims. Celotex, 477 U.S. at 324. In deciding whether to grant summary judgment, the

Court views all the facts and inferences drawn from the evidence in the light most favorable

to the nonmoving party. Matsushita Elec. Indus. Co., 475 U.S. at 58.

                                                III.

       A plaintiff may assert product liability claims for a defective product under multiple

theories – including defective design, manufacturing defects, and failure to warn. Halsey v.

AGCO Corp., 755 F. App’x 524, 530 (6th Cir. 2014). “Liability may also result under various

claims for strict liability, negligence, or breach of warranty.” Id. However, all the claims and

theories of liability require that the plaintiff show that the alleged defect caused his injury. Id.

Here, the plaintiffs assert claims under all of the above theories.

       There is a statutory presumption in product liability cases in Kentucky that a product is

not defective if it conforms with certain standards and testing. Kentucky Revised Statutes

Section 411.310(2) states:

       In any product liability action, it shall be presumed, until rebutted by a
       preponderance of the evidence to the contrary, that the product was not defective
       if the design, methods of manufacture, and testing conformed to the generally
       recognized and prevailing standards or the state of the art in existence at the time
       the design was prepared, and the product was manufactured.

       Dr. Wright inspected and tested the Throw for the defendants.               Following this

inspection and testing, he concluded that the Throw had no operational defects, no design
                                                -4-
defects, and no manufacturing defects. [Record No. 32-5] Instead, Wright noted that “[a]ll

observed operation of the warming throw during testing showed its operation complied with

the UL 964 safety standard.” [Id. at 4] UL 964 is the recognized industry safety standard for

electrically heated bedding. [Id.] Wright concluded that “[t]he design and manufacture of the

warming throw complied with all industry safety standards at the time of its manufacture.”

[Id.] The defendants have demonstrated that the statutory presumption applies and the Throw

is presumed not to be defective. Wright conducted testing in conformance with the UL 964

safety standard and concluded that the operation, design, and manufacturing of the product

complied with the industry safety standards.

       The plaintiffs, however, can rebut the statutory presumption by demonstrating that the

product was defective. Boon Edam, Inc., v. Saunders, 324 S.W.3d 422, 432 (Ky. Ct. App.

2010). “Where a manufacturer is accused of designing a defective product, whether under a

strict liability or negligence theory, the consumer must prove that the product was

unreasonably dangerous.” Scanlan v. Sunbeam, 690 F. App’x 319 (6th Cir. 2017). Further,

the plaintiff must show “proof of a feasible alternative design.” Burgett v. Troy-Bilt LLC, 579

F. App’x 372, 378 (6th Cir. 2014).      Additionally, “[t]o prevail on a manufacturing defect

claim, a plaintiff must show that the product was not manufactured or assembled in accordance

with its specifications and that the deviation was a substantial factor in his injury.” Burgett v.

Troy-Bilt LLC, 970 F. Supp. 2d 676, 683-83 (E.D. Ky. 2013), aff’d 569 F. App’x 372 (6th Cir.

2014) (internal citations and quotations omitted).

       Typically, expert testimony is necessary in product liability cases to establish breach of

duty and causation. Id. at 681. “Under Kentucky law, a plaintiff needs expert testimony when

his design defect claim turns on scientific or specialized knowledge that ‘cannot be determined
                                               -5-
intelligently from testimony on the basis of ordinary knowledge gained in the ordinary affairs

of life.’” Id. (quoting Templeton v. Wal-Mart Stores East, LP, No. 08-169, 2011 U.S. Dist.

LEXIS 112744, at *3 (E.D. Ky. Sept. 30, 2011)). However, expert testimony is not required

to recover in a product liability case if a jury could “comprehend the facts and draw correct

conclusions as well as a specially trained expert could. . . .” Id. If a jury could do so, “the

plaintiff can proceed without an expert’s help.” Id.

       In this case, the defendants assert that the plaintiffs have not disclosed an expert that is

properly qualified to testify regarding the design, manufacturing, testing, and inspection of the

Throw or any alleged defect. [Record No. 32-1, p. 13] Conversely, the plaintiffs argue that

the injury sustained by Thomas Johnston is of the type of that a jury can comprehend without

the need for expert testimony. They assert that this product liability suit is based on consumer

expectations, which does not require expert testimony. More specifically, the plaintiffs believe

that the product failed to satisfy consumer expectations because it is dangerous to an extent

beyond which an ordinary consumer would expect when he or she purchases it. The defendants

responded stating that the consumer expectations test is only a factor in determining whether

a defect was unreasonably dangerous. [Record No. 41, p. 2-3] And they restate the argument

that Thomas Johnston’s injury was not obviously caused by the Throw so that it would fall

within the general knowledge of a lay individual. [Id. at 7]

       The defendants are correct in noting that consumer expectations is only one factor to

consider in determining whether a product is unreasonably dangerous. See Scanlan, 690 F.

App’x at 331; see also Nichols v. Union Underwear Co., Inc., 602 S.W.2d 429, 433 (Ky. 1980).

The Court should consider the:



                                               -6-
         feasibility of making a safer product, patency of the danger, warnings and
         instructions, subsequent maintenance and repair, misuse, and the products’
         inherently unsafe characteristics, while they have a bearing on the question as
         to whether the product was manufactured ‘in a defective condition unreasonably
         dangerous,’ are all factors bearing on the principal question rather than separate
         legal questions. In a particular case, as with any question of substantial factor
         or intervening cause, they may be decisive.

Montgomery Elevator Co. v. McCullough by McCullough, 676 S.W.2d 776, 780-81 (Ky.

1984).

         A jury cannot determine deficiencies in the design of the Throw, underlying dangerous

conditions, feasible alternative designs, and what warnings would have provided a safer

alternative without expert testimony. Further, it could not assess appropriate temperature

ranges, additional safety features, and defects in the heating element and heating system

without the assistance of expert testimony. Additionally, the plaintiffs did not provide expert

testimony that would establish “competent evidence of some practicable, feasible, safer,

alternative design.” Trent v. Ford Motor Co., 2 F. Supp. 3d 1022, 1026 (W.D. Ky. 2014)

(citing Gray v. GMC, 133 F. Supp. 2d 530, 535 (E.D. Ky. 2001)). Thus, the plaintiffs cannot

rely merely on their pleadings to propose theoretical alternative designs, warnings, and alleged

defects. See, e.g., Celotex, 477 U.S. at 324.

         Strict liability, negligence, and breach of warranty claims for product liability cases all

require proof that the product was defective or unreasonably dangerous. See Prather v. Abbott

Labs., 960 F. Supp. 2d 700, 715 (W.D. Ky. 2013). Because the plaintiffs have not obtained

expert testimony on critical issues, they cannot meet their burden to overcome the statutory

presumption that the product is not defective. Thus, they have not identified any genuine issues

of material fact regarding the dangerousness of the product. The plaintiffs’ product liability

claims fail, and the defendants’ motion for summary judgment will be granted.
                                                 -7-
      Accordingly, it is hereby

      ORDERED as follows:

      1.     Defendant Sunbeam Products, Inc. and Sunbeam Products, Inc. d/b/a Jarden

Consumer Solutions motion for summary judgment [Record No. 32] is GRANTED.

      2.     Plaintiffs Thomas and Whitney Johnston’s claims for strict liability, negligence

and gross negligence, breach of warranty, and damages are DISMISSED, with prejudice.

      3.     The trial of this action, previously scheduled to begin Monday, July 20, 2020,

is CANCELED.

      Dated: March 31, 2020.




                                            -8-
